Citation Nr: 0410056	
Decision Date: 04/19/04    Archive Date: 04/29/04

DOCKET NO.  02-12 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a psychiatric disability 
variously diagnosed including major depressive disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Reichelderfer, Counsel


INTRODUCTION

The veteran served on active duty from November 1957 to January 
1959.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The veteran presented testimony before the undersigned at a 
hearing at the RO in June 2003.  A transcript of the hearing 
testimony has been associated with the claims file.  

In statements in the claims file and in her hearing testimony, the 
veteran has raised a claim for service connection for post 
traumatic stress disorder (PTSD) due to sexual assault in service.  
A claim for service connection for PTSD is a separate claim from 
the claim for service connection for a psychiatric disability.  
Ephraim v. Brown, 82 F.3d 399 (Fed.Cir. 1996).  Additionally, 
regulations governing the adjudication of claims for service 
connection for PTSD due to personal assault were promulgated 
during the pendency of the veteran's claim.  67 Fed. Reg. 10,330 
(2002).  The RO has not adjudicated the issue of service 
connection for PTSD as part of the veteran's claim for service 
connection for a psychiatric disorder.  Accordingly, the issue of 
service connection for PTSD is a separate claim and is referred to 
the RO for appropriate consideration.  



REMAND

This case is being REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran if 
further action is required on his part. 

During the pendency of the appellant's claim and appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000), was enacted.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  The VCAA and the 
implementing regulations essentially eliminate the requirement 
that a claimant submit evidence of a well-grounded claim and 
redefine the scope of assistance that VA will provide to a 
claimant.  The VCAA also requires VA to notify the claimant and 
the claimant's representative of any information not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative of which portion of the 
evidence is to be provided by the claimant and which part VA will 
attempt to obtain on behalf of the claimant.  38 C.F.R. §§ 3.102, 
3.159, 3.326 (2003).  

Review of the record reflects that the claimant has never been 
informed of the VCAA, the evidence necessary to substantiate her 
claim, what evidence VA is responsible for obtaining, what 
evidence the claimant is responsible for providing, and that she 
should provide any other evidence in her possession to 
substantiate the claim for service connection for a psychiatric 
disability.  Such notification is a prerequisite for the 
adjudication of a claim.  38 C.F.R. § 3.159(b)(1) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Accordingly, 
this case will be returned to the RO to notify the claimant of the 
evidence necessary to substantiate her claim for service 
connection for a psychiatric disability.  

At the veteran's hearing, she indicated that she had been 
receiving ongoing treatment at the VA Medical Center at Decatur, 
Georgia.  The claims file only contains records from that facility 
dated through July 2000.  Records of treatment subsequent to that 
date may provide probative evidence for assessing this claim.  
Accordingly, this case will be returned to the RO to request 
additional VA medical records.

At her hearing, the veteran indicated that she received general 
medical treatment at a VA medical facility in 1975 and had also 
sought psychiatric treatment.  Records related to any psychiatric 
evaluation or treatment at that time may provide probative 
evidence for assessing the veteran's claim.  Accordingly, this 
case will be returned to the RO to request the name of the VA 
facility where the veteran received treatment in 1975 and to 
request records of such treatment.  

The National Personnel Records Center (NPRC) has indicated that a 
record based on the information provided could not be identified.  
It is noted that the "W" character in the veteran's service number 
shown on her DD-214 was not included in the request to NPRC and 
the branch of service shown was U.S. Army while the veteran's DD-
214 shows she served in the U.S. Navy.  Accordingly, this case 
will be returned to the RO to request the veteran's service 
medical records from NPRC with the correct identifying 
information.  

The available service medical records show that the veteran was 
admitted to U.S. Naval Hospital at Jacksonville, Florida, in 
January 1959 with a diagnosis of emotional instability reaction.  
Since this admission appears to have been for psychiatric 
purposes, the records of this are retained separately from the 
service medical records.  Accordingly, this case will be returned 
to the RO to request mental hygiene records related to the 
veteran's January 1959 hospitalization.

The veteran has not received a VA examination as part of her claim 
for service connection for a psychiatric disorder.  The available 
service medical records show that she was assessed with emotional 
instability reaction and discharged from service.  Current records 
show that she has received diagnoses including major depression or 
depressive disorder, and anxiety disorder.  Additionally, records 
submitted at her hearing show that she has received a diagnosis of 
PTSD.  Examination of the veteran is necessary to determine the 
current psychiatric diagnosis and to determine whether any such 
diagnosis is related to or began during service.  Therefore, this 
case will be returned to the RO for further examination of the 
veteran.

Accordingly, further appellate consideration of the veteran's 
claim will be deferred and the case is REMANDED to the RO for the 
following actions:

1.  The RO should advise the claimant of the VCAA and of the 
evidence necessary to substantiate the claim for service 
connection for a psychiatric disorder.  The notice should also 
advise the claimant of what evidence VA is responsible for 
obtaining, what evidence the claimant is responsible for 
providing, and that she should provide VA with any additional 
pertinent evidence in her possession.

2.  The RO should request the veteran's service medical records 
from NPRC.  The RO should ensure that the correct identifying 
information including the "W" character in the service number and 
U.S. Navy as the branch of service is provided to NPRC in the 
request.  If no service medical records are available, this should 
be so stated.

3.  The RO should request mental hygiene records related to the 
veteran's hospitalization at the U.S. Naval Hospital at 
Jacksonville, Florida, in January 1959.


4.  The RO should request that the veteran identify the VA medical 
facility where she received treatment in 1975, the month(s) of 
treatment, and the name she used at that time.  Following the 
receipt of the requested information, the RO should request copies 
of outpatient treatment records and any inpatient summaries.  If 
the records have been retired to a records repository, action 
should be taken to retrieve such records.  

5.  The RO should request copies of outpatient treatment records 
and any inpatient summaries related to psychiatric evaluation and 
treatment from the VA Medical Center at Decatur, Georgia, from 
July 2000 to the present.  If the records have been retired to a 
records repository, action should be taken to retrieve such 
records.  

6.  Following completion of the above, the RO should request that 
the veteran be scheduled for a VA psychiatric examination.  All 
appropriate tests and studies should be conducted.  The examiner 
should provide a diagnosis for any psychiatric disorder that may 
be present.  The examiner should also render an opinion as to 
whether it is at least as likely as not that the veteran's current 
psychiatric disorder had its onset during her period of active 
service.  If any psychiatric disorder is more likely due to other 
causes, this should be so stated.  The examiner should provide a 
rationale for all opinions expressed.  The claims file should be 
made available to the examiner for review.

7.  Following completion of the above and receipt of any 
additional evidence generated in response to the VCAA notice, the 
RO should review the veteran's claim and determine whether service 
connection for a psychiatric disability variously diagnosed 
including major depressive disorder can be granted.  The RO should 
conduct any additional evidentiary development deemed appropriate.  
If the decision remains adverse to the claimant, she and the 
representative should be provided with a supplemental statement of 
the case and be apprised of the applicable time period within 
which to respond.  The case should then be returned to the Board 
for further consideration, as appropriate.

The Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The purposes 
of this REMAND are to obtain additional evidence and to ensure 
compliance with due process considerations.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 



	(CONTINUED ON NEXT PAGE)

appropriate action must be handled in an expeditious manner.  See 
The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).


	                  
_________________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).




